opinion of the court
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Not only was there no proof identifying the defect in the stool, from which plaintiff fell, and establishing that such defect was the proximate cause of the fall, but there was no showing of “facts and conditions from which the negligence of the defendant and the causation of the accident by that negligence may be reasonably inferred” (Ingersoll v Liberty Bank, 278 NY 1,7; see Agnelli v Tonegatti, 20 AD2d 887).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Kaye concur; Judge Simons taking no part.
Order affirmed, with costs, in a memorandum.